485 F.2d 582
William F. BASKA, Plaintiff-Appellant,v.WESTERN AGENCY, INC., and SS WESTERN PLANET, Defendants-Appellees.
No. 73-2115 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 31, 1973.

William F. Baska, pro se.
David Redford, E. D. Vickery, Houston, Tex., for defendants-appellees.
Before BELL, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
The District Court dismissed this case for repeated refusal by plaintiff-appellant to abide by a settlement agreement previously reached with appellee.  The dismissal order terminated the right of appellant to withdraw from the registry of the District Court $3,000 deposited by appellee pursuant to the settlement agreement.  Appellee is entitled to an affirmance of the dismissal but expresses its willingness that appellant be granted a brief additional time in which to execute the releases heretofore approved by the District Court and withdraw the said $3,000.  This court adopts that suggestion, and the dismissal is modified accordingly.  For a period of 30 days from the date of the mandate of this court the appellant may execute the said releases and withdraw the sum of $3,000, subject to such protective orders, if any, as the District Court may wish to enter.  Upon such withdrawal by appellant of the funds or if not so withdrawn then upon the expiration of said 30 days, the dismissal order of the District Court, as hereby modified, is affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409